 

Exhibit 10.13

 

AUDIOEYE, INC.

 

2016 INCENTIVE COMPENSATION PLAN

 

 

 

 

AUDIOEYE, INC.

 

2016 INCENTIVE COMPENSATION PLAN

 

1. Purpose 1       2. Definitions 1       3. Administration. 6       4. Shares
Subject to Plan. 7       5. Eligibility; Per-Person Award Limitations 8       6.
Specific Terms of Awards. 9       7. Certain Provisions Applicable to Awards. 14
      8. Code Section 162(m) Provisions. 17       9. Change in Control. 18      
10. General Provisions. 20

 

 

 

 

AUDIOEYE, INC.

 

2016 INCENTIVE COMPENSATION PLAN

 

1.           Purpose. The purpose of this AUDIOEYE, INC. 2016 INCENTIVE
COMPENSATION PLAN (the “Plan”) is to assist AudioEye, Inc., a Delaware
corporation (the “Company”) and its Related Entities (as hereinafter defined) in
attracting, motivating, retaining and rewarding high-quality executives and
other employees, officers, directors, consultants and other persons who provide
services to the Company or its Related Entities by enabling such persons to
acquire or increase a proprietary interest in the Company in order to strengthen
the mutuality of interests between such persons and the Company’s stockholders,
and providing such persons with annual and long term performance incentives to
expend their maximum efforts in the creation of stockholder value.

 

2.           Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof and elsewhere herein.

 

(a)          “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, Deferred Stock Award, Share granted as a bonus or in lieu of
another Award, Dividend Equivalent, Other Stock-Based Award or Performance
Award, together with any other right or interest, granted to a Participant under
the Plan.

 

(b)          “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.

 

(c)          “Beneficiary” means the person, persons, trust or trusts that have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.

 

(d)          “Beneficial Owner” and “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 under the Exchange Act and any
successor to such Rule.

 

(e)          “Board” means the Company’s Board of Directors.

 

(f)          “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the failure by the
Participant to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (ii) any violation or breach by the Participant
of his or her employment, consulting or other similar agreement with the Company
or a Related Entity, if any, (iii) any violation or breach by the Participant of
any non-competition, non-solicitation, non-disclosure and/or other similar
agreement with the Company or a Related Entity, (iv) any act by the Participant
of dishonesty or bad faith with respect to the Company or a Related Entity, (v)
use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance, or (vi) the commission by the
Participant of any act, misdemeanor, or crime reflecting unfavorably upon the
Participant or the Company or any Related Entity. The good faith determination
by the Committee of whether the Participant’s Continuous Service was terminated
by the Company for “Cause” shall be final and binding for all purposes
hereunder.

 

 

 

 

(g)          “Change in Control” means a Change in Control as defined in Section
9(b) of the Plan.

 

(h)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

 

(i)          “Committee” means a committee designated by the Board to administer
the Plan; provided, however, that if the Board fails to designate a committee or
if there are no longer any members on the committee so designated by the Board,
or for any other reason determined by the Board, then the Board shall serve as
the Committee. While it is intended that the Committee shall consist of at least
two directors, each of whom shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) under the Exchange Act, unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) “Independent,” the failure of the Committee to be so comprised shall not
invalidate any Award that otherwise satisfies the terms of the Plan.

 

(j)          “Consultant” means any Person (other than an Employee or a
Director, solely with respect to rendering services in such Person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

 

(k)          “Continuous Service” means the uninterrupted provision of services
to the Company or any Related Entity in any capacity of Employee, Director,
Consultant or other service provider. Continuous Service shall not be considered
to be interrupted in the case of (i) any approved leave of absence, (ii)
transfers among the Company, any Related Entities, or any successor entities, in
any capacity of Employee, Director, Consultant or other service provider, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity in any capacity of Employee, Director,
Consultant or other service provider (except as otherwise provided in the Award
Agreement). An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

(l)          “Covered Employee” means the Person who, as of the end of the
taxable year, either is the principal executive officer of the Company or is
serving as the acting principal executive officer of the Company, and each other
Person whose compensation is required to be disclosed in the Company’s filings
with the Securities and Exchange Commission by reason of that person being among
the three highest compensated officers of the Company as of the end of a taxable
year, or such other person as shall be considered a “covered employee” for
purposes of Section 162(m) of the Code.

 

 2 

 

 

(m)          “Deferred Stock” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period.

 

(n)          “Deferred Stock Award” means an Award of Deferred Stock granted to
a Participant under Section 6(e) hereof.

 

(o)          “Director” means a member of the Board or the board of directors of
any Related Entity.

 

(p)          “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Committee.

 

(q)          “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g) hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.

 

(r)          “Effective Date” means the effective date of the Plan, which shall
be January 5, 2016.

 

(s)          “Eligible Person” means each officer, Director, Employee,
Consultant and other person who provides services to the Company or any Related
Entity. The foregoing notwithstanding, only Employees of the Company, or any
parent corporation or subsidiary corporation of the Company (as those terms are
defined in Sections 424(e) and (f) of the Code, respectively), shall be Eligible
Persons for purposes of receiving any Incentive Stock Options. An Employee on
leave of absence may, in the discretion of the Committee, be considered as still
in the employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.

 

(t)          “Employee” means any person, including an officer or Director, who
is an employee of the Company or any Related Entity. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(u)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

 

(v)         “Fair Market Value” means the fair market value of Shares, Awards or
other property as determined by the Committee, or under procedures established
by the Committee. Unless otherwise determined by the Committee, the Fair Market
Value of a Share as of any given date shall be the closing sale price per Share
reported on a consolidated basis for stock listed on the principal stock
exchange or market on which Shares are traded on the date immediately preceding
the date as of which such value is being determined (or as of such later
measurement date as determined by the Committee on the date the Award is
authorized by the Committee), or, if there is no sale on that date, then on the
last previous day on which a sale was reported.

 

 3 

 

 

(w)          “Good Reason” shall, with respect to any Participant, have the
meaning specified in the Award Agreement. In the absence of any definition in
the Award Agreement, “Good Reason” shall have the equivalent meaning or the same
meaning as “good reason” or “for good reason” set forth in any employment,
consulting or other agreement for the performance of services between the
Participant and the Company or a Related Entity or, in the absence of any such
agreement or any such definition in such agreement, such term shall mean (i) the
assignment to the Participant of any duties inconsistent in any material respect
with the Participant’s duties or responsibilities as assigned by the Company or
a Related Entity, or any other action by the Company or a Related Entity which
results in a material diminution in such duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company or a Related Entity promptly
after receipt of notice thereof given by the Participant; (ii) any material
failure by the Company or a Related Entity to comply with its obligations to the
Participant as agreed upon, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company or a Related Entity promptly after receipt of notice thereof given by
the Participant; or (iii) the Company’s or Related Entity’s requiring the
Participant to be based at any office or location outside of fifty (50) miles
from the location of employment or service as of the date of Award, except for
travel reasonably required in the performance of the Participant’s
responsibilities.

 

(x)          “Incentive Stock Option” means any Option intended to be designated
as an incentive stock option within the meaning of Section 422 of the Code or
any successor provision thereto.

 

(y)          “Independent,” when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.

 

(z)          “Incumbent Board” means the Incumbent Board as defined in Section
9(b)(ii) hereof.

 

(aa)         “Listing Market” means the OTC Bulletin Board or any other national
securities exchange on which any securities of the Company are listed for
trading, and if not listed for trading, by the rules of the Nasdaq Market.

 

(bb)         “Non-Qualified Stock Option” means any option that is not an
Incentive Stock Option.

 

(cc)          “Option” means a right granted to a Participant under Section 6(b)
hereof, to purchase Shares or other Awards at a specified price during specified
time periods.

 

(dd)         “Optionee” means a person to whom an Option is granted under this
Plan or any person who succeeds to the rights of such person under this Plan.

 

(ee)         “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(i) hereof.

 

(ff)          “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

 

 4 

 

 

(gg)       “Performance Award” means any Award of Performance Shares or
Performance Units granted pursuant to Section 6(h) hereof.

 

(hh)       “Performance Period” means that period established by the Committee
at the time any Performance Award is granted or at any time thereafter during
which any performance goals specified by the Committee with respect to such
Award are to be measured.

 

(ii)          “Performance Share” means any grant pursuant to Section 6(h)
hereof of a unit valued by reference to a designated number of Shares, which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including cash, Shares, other property, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

 

(jj)          “Performance Unit” means any grant pursuant to Section 6(h) hereof
of a unit valued by reference to a designated amount of property (including
cash) other than Shares, which value may be paid to the Participant by delivery
of such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

 

(kk)        “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.

 

(ll)          “Related Entity” means any Subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Board, in which the Company or a Subsidiary holds a substantial ownership
interest, directly or indirectly.

 

(mm)      “Restriction Period” means the period of time specified by the
Committee that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.

 

(nn)        “Restricted Stock” means any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
risks of forfeiture and other restrictions as the Committee, in its sole
discretion, may impose (including any restriction on the right to vote such
Share and the right to receive any dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

(oo)        “Restricted Stock Award” means an Award granted to a Participant
under Section 6(d) hereof.

 

(pp)        “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

 5 

 

 

(qq)         “Shares” means the shares of common stock of the Company, par value
$.00001 per share, and such other securities as may be substituted (or
resubstituted) for Shares pursuant to Section 10(c) hereof.

 

(rr)         “Stock Appreciation Right” means a right granted to a Participant
under Section 6(c) hereof.

 

(ss)         “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.

 

(tt)         “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, Awards previously
granted, or the right or obligation to make future Awards, by a company (i)
acquired by the Company or any Related Entity, (ii) which becomes a Related
Entity after the date hereof, or (iii) with which the Company or any Related
Entity combines.

 

3.           Administration.

 

(a)          Authority of the Committee. The Plan shall be administered by the
Committee except to the extent (and subject to the limitations imposed by
Section 3(b) hereof) the Board elects to administer the Plan, in which case the
Plan shall be administered by only those members of the Board who are
Independent members of the Board, in which case references herein to the
“Committee” shall be deemed to include references to the Independent members of
the Board. The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants.

 

(b)          Manner of Exercise of Committee Authority. The Committee, and not
the Board, shall exercise sole and exclusive discretion (i) on any matter
relating to a Participant then subject to Section 16 of the Exchange Act with
respect to the Company to the extent necessary in order that transactions by
such Participant shall be exempt under Rule 16b-3 under the Exchange Act, (ii)
with respect to any Award that is intended to qualify as “performance-based
compensation” under Section 162(m), to the extent necessary in order for such
Award to so qualify; and (iii) with respect to any Award to an Independent
Director. Any action of the Committee shall be final, conclusive and binding on
all persons, including the Company, its Related Entities, Eligible Persons,
Participants, Beneficiaries, transferees under Section 10(b) hereof or other
persons claiming rights from or through a Participant, and stockholders. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or managers
of the Company or any Related Entity, or committees thereof, the authority,
subject to such terms and limitations as the Committee shall determine, to
perform such functions, including administrative functions as the Committee may
determine to the extent that such delegation will not result in the loss of an
exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify. The Committee may appoint agents to assist
it in administering the Plan.

 

 6 

 

 

(c)          Limitation of Liability. The Committee and the Board, and each
member thereof, shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

 

4.           Shares Subject to Plan.

 

(a)          Limitation on Overall Number of Shares Available for Delivery Under
Plan. Subject to adjustment as provided in Section 10(c) hereof, the total
number of Shares reserved and available for delivery under the Plan shall be ten
million (10,000,000)(1)(2). Any Shares delivered under the Plan may consist, in
whole or in part, of authorized and unissued shares or treasury shares.

 

(b)          Application of Limitation to Grants of Awards. No Award may be
granted if the number of Shares to be delivered in connection with such an Award
exceeds the number of Shares remaining available for delivery under the Plan,
minus the number of Shares deliverable in settlement of or relating to then
outstanding Awards. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.

 

 

 

(1)As a result of the Company’s 25-for-1 reverse stock split on August 1, 2018
(the “2018 Reverse Stock Split”), this number was reduced to 400,000.

 

(2)On July 7, 2016, the Company’s Board of Directors increased the number of
Shares reserved and available for delivery under the Plan by an additional five
million (5,000,000), which number was reduced to 200,000 as a result of the 2018
Reverse Stock Split. Following the 2018 Reverse Stock Split, the total number of
shares authorized under the 2016 Plan was 600,000.



 

 7 

 

 

(c)          Availability of Shares Not Delivered under Awards and Adjustments
to Limits.

 

(i)          If any Awards are forfeited, expire or otherwise terminate without
issuance of such Shares, or any Award is settled for cash or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award,
the Shares to which those Awards were subject, shall, to the extent of such
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for delivery with respect to Awards under the Plan, subject to Section
4(c)(iv) below.

 

(ii)         In the event that any Option or other Award granted hereunder is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or withholding tax liabilities
arising from such option or other award are satisfied by the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, then only the number of Shares issued net of the Shares tendered or
withheld shall be counted for purposes of determining the maximum number of
Shares available for grant under the Plan.

 

(iii)        Substitute Awards shall not reduce the Shares authorized for
delivery under the Plan or authorized for delivery to a Participant in any
period. Additionally, in the event that a company acquired by the Company or any
Related Entity or with which the Company or any Related Entity combines has
shares available under a pre-existing plan approved by its stockholders, the
shares available for delivery pursuant to the terms of such pre-existing plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for delivery under the Plan;
if and to the extent that the use of such Shares would not require approval of
the Company’s stockholders under the rules of the Listing Market.

 

(iv)        Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share.

 

(v)         Notwithstanding anything in this Section 4(c) to the contrary but
subject to adjustment as provided in Section 10(c) hereof, the maximum aggregate
number of Shares that may be delivered under the Plan as a result of the
exercise of the Incentive Stock Options shall be ten million (10,000,000)(3)
Shares.

 

5.           Eligibility; Per-Person Award Limitations. Awards may be granted
under the Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(c), in any fiscal year of the Company during any part of which the
Plan is in effect, no Participant may be granted (i) Options or Stock
Appreciation Rights with respect to more than 500,000(4) Shares or (ii)
Restricted Stock, Deferred Stock, Performance Shares and/or Other Stock-Based
Awards with respect to more than 500,000(5) Shares. In addition, the maximum
dollar value payable to any one Participant with respect to Performance Units is
(x) $250,000 with respect to any 12 month Performance Period and (y) with
respect to any Performance Period that is more than 12 months, $500,000.

 

 

 

(3)As a result of the Company’s 2018 Reverse Stock Split, this number was
reduced to 400,000.

 

(4)As a result of the Company’s 2018 Reverse Stock Split, this number was
reduced to 20,000.

 

(5)As a result of the Company’s 2018 Reverse Stock Split, this number was
reduced to 20,000.

 

 8 

 

 

6.           Specific Terms of Awards.

 

(a)          General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of the Participant’s
Continuous Service and terms permitting a Participant to make elections relating
to his or her Award. Except as otherwise expressly provided herein, the
Committee shall retain full power and discretion to accelerate, waive or modify,
at any time, any term or condition of an Award that is not mandatory under the
Plan. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Delaware law, no
consideration other than services may be required for the grant (as opposed to
the exercise) of any Award.

 

(b)          Options. The Committee is authorized to grant Options to any
Eligible Person on the following terms and conditions:

 

(i)          Exercise Price. Other than in connection with Substitute Awards,
the exercise price per Share purchasable under an Option shall be determined by
the Committee, provided that such exercise price shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of the Option and shall
not, in any event, be less than the par value of a Share on the date of grant of
the Option. If an Employee owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company (or any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f) of the Code, respectively) and an Incentive Stock
Option is granted to such Employee, the exercise price of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
less than 110% of the Fair Market Value of a Share on the date such Incentive
Stock Option is granted.

 

(ii)         Time and Method of Exercise. The Committee shall determine the time
or times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of Section 13(k)
of the Exchange Act, or any rule or regulation adopted thereunder or any other
applicable law), and the methods by or forms in which Shares will be delivered
or deemed to be delivered to Participants.

 

 9 

 

 

(iii)        Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code. Anything in the Plan to the contrary notwithstanding,
no term of the Plan relating to Incentive Stock Options (including any Stock
Appreciation Right issued in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested, or
consents to, the change that will result in such disqualification. Thus, if and
to the extent required to comply with Section 422 of the Code, Options granted
as Incentive Stock Options shall be subject to the following special terms and
conditions:

 

(A)         the Option shall not be exercisable for more than ten years after
the date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and the Incentive Stock Option is granted to such
Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant; and

 

(B)         The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the Shares with respect to which Incentive
Stock Options granted under the Plan and all other option plans of the Company
(and any parent corporation or subsidiary corporation of the Company, as those
terms are defined in Sections 424(e) and (f) of the Code, respectively) that
become exercisable for the first time by the Participant during any calendar
year shall not (to the extent required by the Code at the time of the grant)
exceed $100,000.

 

(c)          Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights to any Eligible Person in conjunction with all or part of
any Option granted under the Plan or at any subsequent time during the term of
such Option (a “Tandem Stock Appreciation Right”), or without regard to any
Option (a “Freestanding Stock Appreciation Right”), in each case upon such terms
and conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

 

(i)          Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one Share on the date of exercise over
(B) the grant price of the Stock Appreciation Right as determined by the
Committee. The grant price of a Stock Appreciation Right shall not be less than
100% of the Fair Market Value of a Share on the date of grant, in the case of a
Freestanding Stock Appreciation Right, or less than the associated Option
exercise price, in the case of a Tandem Stock Appreciation Right.

 

 10 

 

 

(ii)         Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.

 

(iii)        Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation
Right may be granted at the same time as the related Option is granted or, for
Options that are Non-Qualified Stock Options, at any time thereafter before
exercise or expiration of such Option. Any Tandem Stock Appreciation Right
related to an Option may be exercised only when the related Option would be
exercisable and the Fair Market Value of the Shares subject to the related
Option exceeds the exercise price at which Shares can be acquired pursuant to
the Option. In addition, if a Tandem Stock Appreciation Right exists with
respect to less than the full number of Shares covered by a related Option, then
an exercise or termination of such Option shall not reduce the number of Shares
to which the Tandem Stock Appreciation Right applies until the number of Shares
then exercisable under such Option equals the number of Shares to which the
Tandem Stock Appreciation Right applies. Any Option related to a Tandem Stock
Appreciation Right shall no longer be exercisable to the extent the Tandem Stock
Appreciation Right has been exercised, and any Tandem Stock Appreciation Right
shall no longer be exercisable to the extent the related Option has been
exercised.

 

(d)          Restricted Stock Awards. The Committee is authorized to grant
Restricted Stock Awards to any Eligible Person on the following terms and
conditions:

 

(i)          Grant and Restrictions. Restricted Stock Awards shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, or as otherwise provided in this Plan
during the Restriction Period. The terms of any Restricted Stock Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan. The restrictions may lapse separately or in combination at such times,
under such circumstances (including based on achievement of performance goals
and/or future service requirements), in such installments or otherwise, as the
Committee may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award Agreement relating to a
Restricted Stock Award, a Participant granted Restricted Stock shall have all of
the rights of a stockholder, including the right to vote the Restricted Stock
and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Committee). During the period
that the Restriction Stock Award is subject to a risk of forfeiture, subject to
Section 10(b) below and except as otherwise provided in the Award Agreement, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.

 

 11 

 

 

(ii)         Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that, subject to the
limitations set forth in Section 6(j)(ii) hereof, the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that forfeiture conditions relating to Restricted Stock Awards shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

 

(iii)        Certificates for Stock. Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv)        Dividends and Splits. As a condition to the grant of a Restricted
Stock Award, the Committee may require or permit a Participant to elect that any
cash dividends paid on a Share of Restricted Stock be automatically reinvested
in additional Shares of Restricted Stock or applied to the purchase of
additional Awards under the Plan. Unless otherwise determined by the Committee,
Shares distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.

 

(e)          Deferred Stock Award. The Committee is authorized to grant Deferred
Stock Awards to any Eligible Person on the following terms and conditions:

 

(i)          Award and Restrictions. Satisfaction of a Deferred Stock Award
shall occur upon expiration of the deferral period specified for such Deferred
Stock Award by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, a Deferred Stock Award shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. A
Deferred Stock Award may be satisfied by delivery of Shares, cash equal to the
Fair Market Value of the specified number of Shares covered by the Deferred
Stock, or a combination thereof, as determined by the Committee at the date of
grant or thereafter. Prior to satisfaction of a Deferred Stock Award, a Deferred
Stock Award carries no voting or dividend or other rights associated with Share
ownership.

 

 12 

 

 

(ii)         Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Deferred Stock Award), the Participant’s
Deferred Stock Award that is at that time subject to a risk of forfeiture that
has not lapsed or otherwise been satisfied shall be forfeited; provided that,
subject to the limitations set forth in Section 6(j)(ii) hereof, the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to a Deferred Stock
Award shall be waived in whole or in part in the event of terminations resulting
from specified causes, and the Committee may in other cases waive in whole or in
part the forfeiture of any Deferred Stock Award.

 

(iii)        Dividend Equivalents. Unless otherwise determined by the Committee
at the date of grant, any Dividend Equivalents that are granted with respect to
any Deferred Stock Award shall be either (A) paid with respect to such Deferred
Stock Award at the dividend payment date in cash or in Shares of unrestricted
stock having a Fair Market Value equal to the amount of such dividends, or (B)
deferred with respect to such Deferred Stock Award and the amount or value
thereof automatically deemed reinvested in additional Deferred Stock, other
Awards or other investment vehicles, as the Committee shall determine or permit
the Participant to elect. The applicable Award Agreement shall specify whether
any Dividend Equivalents shall be paid at the dividend payment date, deferred or
deferred at the election of the Participant. If the Participant may elect to
defer the Dividend Equivalents, such election shall be made within 30 days after
the grant date of the Deferred Stock Award, but in no event later than 12 months
before the first date on which any portion of such Deferred Stock Award vests.

 

(f)          Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Shares to any Eligible Persons as a bonus, or to grant
Shares or other Awards in lieu of obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Eligible Persons subject to Section 16 of the
Exchange Act, the amount of such grants remains within the discretion of the
Committee to the extent necessary to ensure that acquisitions of Shares or other
Awards are exempt from liability under Section 16(b) of the Exchange Act. Shares
or Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee.

 

(g)          Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other Awards, or other property equal in value to the dividends
paid with respect to a specified number of Shares, or other periodic payments.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award. The Committee may provide that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Shares, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify. Any such determination by the Committee shall be made at the grant date
of the applicable Award.

 

 13 

 

 

(h)          Performance Awards. The Committee is authorized to grant
Performance Awards to any Eligible Person payable in cash, Shares, or other
Awards, on terms and conditions established by the Committee, subject to the
provisions of Section 8 if and to the extent that the Committee shall, in its
sole discretion, determine that an Award shall be subject to those provisions.
The performance criteria to be achieved during any Performance Period and the
length of the Performance Period shall be determined by the Committee upon the
grant of each Performance Award; provided, however, that a Performance Period
shall not be shorter than twelve (12) months nor longer than five (5) years.
Except as provided in Section 9 or as may be provided in an Award Agreement,
Performance Awards will be distributed only after the end of the relevant
Performance Period. The performance goals to be achieved for each Performance
Period shall be conclusively determined by the Committee and may be based upon
the criteria set forth in Section 8(b), or in the case of an Award that the
Committee determines shall not be subject to Section 8 hereof, any other
criteria that the Committee, in its sole discretion, shall determine should be
used for that purpose. The amount of the Award to be distributed shall be
conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis.

 

(i)          Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity provided that such
loans are not in violation of Section 13(k) of the Exchange Act, or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.

 

7.           Certain Provisions Applicable to Awards.

 

(a)          Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
Related Entity, or any business entity to be acquired by the Company or a
Related Entity, or any other right of a Participant to receive payment from the
Company or any Related Entity. Such additional, tandem, and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award or award, the Committee shall require
the surrender of such other Award or award in consideration for the grant of the
new Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Related Entity, in which the value of Shares subject to the Award is
equivalent in value to the cash compensation (for example, Deferred Stock or
Restricted Stock), or in which the exercise price, grant price or purchase price
of the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Shares minus the value of the cash compensation
surrendered (for example, Options or Stock Appreciation Right granted with an
exercise price or grant price “discounted” by the amount of the cash
compensation surrendered), provided that any such determination to grant an
Award in lieu of cash compensation must be made in compliance with Section 409A
of the Code.

 

 14 

 

 

(b)          Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee; provided that in no event shall the term of
any Option or Stock Appreciation Right exceed a period of ten years (or in the
case of an Incentive Stock Option such shorter term as may be required under
Section 422 of the Code).

 

(c)          Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Shares, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis, provided that any determination to pay in installments or
on a deferred basis shall be made by the Committee at the date of grant. Any
installment or deferral provided for in the preceding sentence shall, however,
be subject to the Company’s compliance with applicable law and all applicable
rules of the Listing Market, and in a manner intended to be exempt from or
otherwise satisfy the requirements of Section 409A of the Code. Subject to
Section 7(e) hereof, the settlement of any Award may be accelerated, and cash
paid in lieu of Shares in connection with such settlement, in the sole
discretion of the Committee or upon occurrence of one or more specified events
(in addition to a Change in Control). Any such settlement shall be at a value
determined by the Committee in its sole discretion, which, without limitation,
may in the case of an Option or Stock Appreciation Right be limited to the
amount if any by which the Fair Market Value of a Share on the settlement date
exceeds the exercise or grant price. Installment or deferred payments may be
required by the Committee (subject to Section 7(e) of the Plan, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award Agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee. The
Committee may, without limitation, make provision for the payment or crediting
of a reasonable interest rate on installment or deferred payments or the grant
or crediting of Dividend Equivalents or other amounts in respect of installment
or deferred payments denominated in Shares.

 

(d)          Exemptions from Section 16(b) Liability. It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

 

 15 

 

 

(e)          Code Section 409A.

 

(i)          The Award Agreement for any Award that the Committee reasonably
determines to constitute a Section 409A Plan, and the provisions of the Plan
applicable to that Award, shall be construed in a manner consistent with the
applicable requirements of Section 409A, and the Committee, in its sole
discretion and without the consent of any Participant, may amend any Award
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.

 

(ii)         If any Award constitutes a “nonqualified deferred compensation
plan” under Section 409A of the Code (a “Section 409A Plan”), then the Award
shall be subject to the following additional requirements, if and to the extent
required to comply with Section 409A of the Code:

 

(A)         Payments under the Section 409A Plan may not be made earlier than
the first to occur of (u) the Participant’s “separation from service,” (v) the
date the Participant becomes “disabled,” (w) the Participant’s death, (x) a
“specified time (or pursuant to a fixed schedule)” specified in the Award
Agreement at the date of the deferral of such compensation, (y) a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets” of the Company, or (z) the occurrence of an
“unforeseeble emergency;”

 

(B)         The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;

 

(C)         Any elections with respect to the deferral of such compensation or
the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and

 

(D)        In the case of any Participant who is “specified employee,” a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award. The Company does not make any
representation to the Participant that any Awards awarded under this Plan will
be exempt from, or satisfy, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless any
Participant or Beneficiary for any tax, additional tax, interest or penalties
that any Participant or Beneficiary may incur in the event that any provision of
this Plan, any Award Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.

 

 16 

 

 

(iii)        Notwithstanding the foregoing, the Company does not make any
representation to any Participant or Beneficiary that any Awards made pursuant
to this Plan are exempt from, or satisfy, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any Beneficiary for any tax, additional tax,
interest or penalties that the Participant or any Beneficiary may incur in the
event that any provision of this Plan, or any Award Agreement, or any amendment
or modification thereof, or any other action taken with respect thereto, is
deemed to violate any of the requirements of Section 409A.

 

8.           Code Section 162(m) Provisions.

 

(a)          Covered Employees. Unless otherwise specified by the Committee, the
provisions of this Section 8 shall be applicable to any Performance Award
granted to an Eligible Person who is, or is likely to be, as of the end of the
tax year in which the Company would claim a tax deduction in connection with
such Award, a Covered Employee.

 

(b)          Performance Criteria. If a Performance Award is subject to this
Section 8, then the payment or distribution thereof or the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be contingent upon achievement of one or
more objective performance goals. Performance goals shall be objective and shall
otherwise meet the requirements of Section 162(m) of the Code and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” One or more of the following business criteria for
the Company, on a consolidated basis, and/or for Related Entities, or for
business or geographical units of the Company and/or a Related Entity (except
with respect to the total stockholder return and earnings per share criteria),
shall be used by the Committee in establishing performance goals for such
Awards: (1) earnings per share; (2) revenues or margins; (3) cash flow;
(4) operating margin; (5) return on net assets, investment, capital, or equity;
(6) economic value added; (7) direct contribution; (8) net income; pretax
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income or income from operations;
income before interest income or expense, unusual items and income taxes, local,
state or federal and excluding budgeted and actual bonuses which might be paid
under any ongoing bonus plans of the Company; (9) working capital;
(10) management of fixed costs or variable costs; (11) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures; (12) total stockholder return; (13) debt
reduction; (14) market share; (15) entry into new markets, either geographically
or by business unit; (16) customer retention and satisfaction; (17) strategic
plan development and implementation, including turnaround plans; and/or (18) the
Fair Market Value of a Share. Any of the above goals may be determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of companies that are
comparable to the Company. In determining the achievement of the performance
goals, the Committee shall exclude the impact of any (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) event either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management, or (iii)
change in accounting standards required by generally accepted accounting
principles.

 

 17 

 

 

(c)          Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of Performance Awards shall be
measured over a Performance Period no shorter than twelve (12) months and no
longer than five (5) years, as specified by the Committee. Performance goals
shall be established not later than 90 days after the beginning of any
Performance Period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under
Section 162(m) of the Code.

 

(d)          Adjustments. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with Awards subject to
this Section 8, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of an Award subject to this Section 8.
The Committee shall specify the circumstances in which such Awards shall be paid
or forfeited in the event of termination of Continuous Service by the
Participant prior to the end of a Performance Period or settlement of Awards.

 

(e)          Committee Certification. No Participant shall receive any payment
under the Plan that is subject to this Section 8 unless the Committee has
certified, by resolution or other appropriate action in writing, that the
performance criteria and any other material terms previously established by the
Committee or set forth in the Plan, have been satisfied to the extent necessary
to qualify as “performance based compensation” under Section 162(m) of the Code.

 

9.           Change in Control.

 

(a)          Effect of “Change in Control.” If and only to the extent provided
in any employment or other agreement between the Participant and the Company or
any Related Entity, or in any Award Agreement, or to the extent otherwise
determined by the Committee in its sole discretion and without any requirement
that each Participant be treated consistently, upon the occurrence of a “Change
in Control,” as defined in Section 9(b):

 

(i)          Any Option or Stock Appreciation Right that was not previously
vested and exercisable as of the time of the Change in Control, shall become
immediately vested and exercisable, subject to applicable restrictions set forth
in Section 10(a) hereof.

 

(ii)         Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Deferred Stock Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.

 

(iii)        With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, deem such performance goals and conditions as having been met as of
the date of the Change in Control.

 

 18 

 

 

(b)          Definition of “Change in Control.” Unless otherwise specified in
any employment agreement between the Participant and the Company or any Related
Entity, or in an Award Agreement, a “Change in Control” shall mean the
occurrence of any of the following:

 

(i)          The acquisition by any Person of Beneficial Ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the value of then outstanding equity securities of
the Company (the “Outstanding Company Stock”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities) (the foregoing Beneficial Ownership hereinafter being referred to as
a “Controlling Interest”); provided, however, that for purposes of this Section
9(b), the following acquisitions shall not constitute or result in a Change in
Control: (v) any acquisition directly from the Company; (w) any acquisition by
the Company; (x) any acquisition by any Person that as of the Effective Date
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii)
below; or

 

(ii)         During any period of two (2) consecutive years (not including any
period prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)        Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
Related Entities, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or equity of another entity
by the Company or any of its Related Entities (each a “Business Combination”),
in each case, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the value of the
then outstanding equity securities and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such entity
except to the extent that such ownership existed prior to the Business
Combination and (C) at least a majority of the members of the Board of Directors
or other governing body of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

 19 

 

 

(iv)        Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

10.         General Provisions.

 

(a)          Compliance With Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of Shares or payment of other benefits under any Award until
completion of such registration or qualification of such Shares or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to the Listing Market, or compliance with any
other obligation of the Company, as the Committee, may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions as it may
consider appropriate in connection with the issuance or delivery of Shares or
payment of other benefits in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations.

 

(b)          Limits on Transferability; Beneficiaries. No Award or other right
or interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon). A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

(c)          Adjustments.

 

(i)          Adjustments to Awards. In the event that any extraordinary dividend
or other distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate.

 

 20 

 

 

(ii)         Adjustments in Case of Certain Transactions. In the event of any
merger, consolidation or other reorganization in which the Company does not
survive, or in the event of any Change in Control, any outstanding Awards may be
dealt with in accordance with any of the following approaches, without the
requirement of obtaining any consent or agreement of a Participant as such, as
determined by the agreement effectuating the transaction or, if and to the
extent not so determined, as determined by the Committee: (a) the continuation
of the outstanding Awards by the Company, if the Company is a surviving entity,
(b) the assumption or substitution for, as those terms are defined in Section
9(a)(iv) hereof, the outstanding Awards by the surviving entity or its parent or
subsidiary, (c) full exercisability or vesting and accelerated expiration of the
outstanding Awards, or (d) settlement of the value of the outstanding Awards in
cash or cash equivalents or other property followed by cancellation of such
Awards (which value, in the case of Options or Stock Appreciation Rights, shall
be measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction). The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c)(ii) at a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction). A Participant may condition his exercise of
any Awards upon the consummation of the transaction.

 

(iii)        Other Adjustments. The Committee (and the Board if and only to the
extent such authority is not required to be exercised by the Committee to comply
with Section 162(m) of the Code) is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals and conditions relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights, Performance
Awards granted pursuant to Section 8(b) hereof to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder. Adjustments permitted hereby may include,
without limitation, increasing the exercise price of Options and Stock
Appreciation Rights, increasing performance goals, or other adjustments that may
be adverse to the Participant.

 

 21 

 

 

(d)          Taxes. The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Participant, amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company or any
Related Entity and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.

 

(e)          Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate the Plan, or the Committee’s authority to
grant Awards under the Plan, without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s stockholders not later than the annual
meeting next following such Board action if such stockholder approval is
required by any federal or state law or regulation (including, without
limitation, Rule 16b-3 or Code Section 162(m)) or the rules of the Listing
Market, and the Board may otherwise, in its discretion, determine to submit
other such changes to the Plan to stockholders for approval; provided that,
except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under the terms of any
previously granted and outstanding Award. The Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award Agreement relating thereto, except as
otherwise provided in the Plan; provided that, except as otherwise permitted by
the Plan or Award Agreement, without the consent of an affected Participant, no
such Committee or the Board action may materially and adversely affect the
rights of such Participant under terms of such Award. Notwithstanding anything
to the contrary, the Committee shall be authorized to amend any outstanding
Option and/or Stock Appreciation Right to reduce the exercise price or grant
price without the prior approval of the stockholders of the Company. In
addition, the Committee shall be authorized to cancel outstanding Options and/or
Stock Appreciation Rights replaced with Awards having a lower exercise price
without the prior approval of the stockholders of the Company.

 

 22 

 

 

(f)          Limitation on Rights Conferred Under Plan. Neither the Plan nor any
action taken hereunder or under any Award shall be construed as (i) giving any
Eligible Person or Participant the right to continue as an Eligible Person or
Participant or in the employ or service of the Company or a Related Entity;
(ii) interfering in any way with the right of the Company or a Related Entity to
terminate any Eligible Person’s or Participant’s Continuous Service at any time,
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company including, without limitation, any right to receive dividends or
distributions, any right to vote or act by written consent, any right to attend
meetings of stockholders or any right to receive any information concerning the
Company’s business, financial condition, results of operation or prospects,
unless and until such time as the Participant is duly issued Shares on the stock
books of the Company in accordance with the terms of an Award. None of the
Company, its officers or its directors shall have any fiduciary obligation to
the Participant with respect to any Awards unless and until the Participant is
duly issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award. Neither the Company nor any of the
Company’s officers, directors, representatives or agents is granting any rights
under the Plan to the Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or the Award
Agreement.

 

(g)          Unfunded Status of Awards; Creation of Trusts. The Plan is intended
to constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Shares, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

 

(h)          Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Section 162(m) of the Code.

 

(i)          Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration, the
Participant shall be repaid the amount of such cash or other consideration. No
fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

(j)          Governing Law. The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws, and applicable federal law.

 

(k)          Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.

 

 23 

 

 

(l)          Plan Effective Date and Stockholder Approval; Termination of Plan.
The Plan shall become effective on the Effective Date, subject to subsequent
approval, within 12 months of its adoption by the Board, by stockholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Code Sections 162(m) (if applicable) and 422, Rule
16b-3 under the Exchange Act (if applicable), applicable requirements under the
rules of any stock exchange or automated quotation system on which the Shares
may be listed or quoted, and other laws, regulations, and obligations of the
Company applicable to the Plan. Awards may be granted subject to stockholder
approval, but may not be exercised or otherwise settled in the event the
stockholder approval is not obtained. The Plan shall terminate at the earliest
of (a) such time as no Shares remain available for issuance under the Plan,
(b) termination of this Plan by the Board, or (c) the tenth anniversary of the
Effective Date. Awards outstanding upon expiration of the Plan shall remain in
effect until they have been exercised or terminated, or have expired.

 

 24 

 